


EXHIBIT 10.2
ATHENAHEALTH, INC.
DIRECTOR COMPENSATION PLAN as amended
(Effective July 1, 2012)
The athenahealth, Inc. (the “Company”) Director Compensation Plan (the “Plan”)
applies to “non-employee” directors. Non-employee directors shall receive the
following compensation for service on the Board of Directors:
Cash Compensation


Meeting Fees*
 
Meeting Fee
 
In Person – Board Meeting
 
$
3,000


In Person – Committee Meeting
 
$
3,000


By Phone – Board Meeting and Board Calls
 
$
1,000


By Phone – Committee Meeting
 
$
1,000


 
 
 
 


Retainers *
 
Annual Retainer
 
Lead Director
 
$
10,000


Audit Committee Chair
 
$
20,000


Compensation Committee Chair
 
$
10,000


Litigation Committee Chair
 
$
10,000


Nominating and Corporate Governance Committee Chair
 
$
10,000


 
 
 
 
*Meeting Fees and Retainers are payable quarterly in arrears and Retainers are
pro-rated for any partial period. Committee Meeting Fees are per day.
 
 
 



Equity Compensation
Annual Grant
Annual equity grants shall be the equivalent in value to $150,000/year. The
equity amount will be determined by dividing $150,000 by the average stock price
of the Company during the last 20 trading sessions preceding and including the
Annual Meeting date to arrive at a restricted stock unit equivalent. Restricted
stock units and/or stock options (or any combination of stock options and
restricted stock units at a 2:1 ratio) shall be granted with a vesting start
date of the first trading day of June of each year, vesting in one year from the
vesting start date. Grants for new directors will be pro-rated for partial year
service and granted on the first business day of the month following the later
of the initial date of service or the date on which such grant is approved. The
number of stock options and restricted stock units will be reviewed annually by
the Nominating and Corporate Governance Committee and are subject to change.
Directors with equity vesting from equity grants granted prior to the effective
date of this Director Compensation Plan will not receive new annual grants until
all prior equity grants are fully vested unless an exception is made by the
Nominating and Corporate Governance Committee.
In addition to the cash and equity compensation described above, the Company
reimburses each member of the Board of Directors for reasonable travel and other
expenses in connection with attending meetings of the Board of Directors or
committees thereof.
This Plan is prospective from the effective date and will not affect any
compensation paid or granted before that date. This Plan may be amended from
time to time by vote of the Board of Directors. This Plan does not affect the
obligations of the Company to indemnify directors as set forth in relevant
sections of the Company’s certificate of incorporation, by-laws or
indemnification agreements. Questions or issues concerning the application and
administration of this Plan will be addressed by the Nominating and Corporate
Governance Committee.


